Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
There is some evidence in the prior art that the administration of resveratrol is somewhat effective in treating non-alcoholic hepatic steatosis associated with fatty liver disease in animal models (see Andrade et. al (Nutrition (2014) 30:915-919) and Comez-Zorita et. al. (British Journal of Nutrition (2012) 107:202-210)).  Further, based on Sergides et. al. (WO2010/100197) it would have been obvious to treat a human patient suffering from non-alcoholic hepatic steatosis associated with fatty liver disease by administering a composition consisting essentially of micronized trans-resveratrol.
However, when it comes to efficacy in humans the results are mostly disappointing. 
 For example:  Chen et. al. (Digestive and Liver Disease (2015) 47:226-232) teach the administration of 600 mg/day of resveratrol for 3 months.  They mention: ”Even though we did find some positive effects of resveratrol on serum liver function and metabolic parameters, we found no benefit in terms of fatty liver reduction based on ultrasonographic images of our patients” (see page 231, left column, beginning of second full paragraph).

Heeboll et. al. (Scandinavian Journal of Gastroenterology (2016) 51:456-463, published online on January 18, 2016) teaches the administration of 1500 mg/day of resveratrol for 6 months.  “Resveratrol treatment was generally not superior to placebo in improving plasma markers of liver injury.  Resveratrol-treated patients showed a 3.8% decrease in liver lipid content, with no difference between the two treatment arms and no improvement of histological features” (see abstract).  The authors conclude: “In this placebo-controlled, high-dose and long=term study, resveratrol treatment had no consistent therapeutic effect in alleviating clinical or histological NAFLD, though there may be a small ameliorating effect on liver function tests and liver fat accumulation” (see abstract).
As such, is the Examiner opinion, that Applicant’s invention satisfies a long-felt need which was recognized, persistent, and not solved by others (see MPEP 716.04).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628